DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 7 & 12 are objected to because of the following informalities: these claims refer to “the number of laminated layers.” There is insufficient antecedent basis for the layers being laminated.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Baranov et al. (Broadband antireflective coatings based on two-dimensional arrays of subwavelength nanopores, Applied Physics Letters 106, 171913 (2015)).
	Regarding claim 1, Baranov discloses an antireflection structure that prevents reflection of an electromagnetic wave incident at a desired angle, the antireflection structure comprising:  a substrate (p. 171913-2: fused silica substrate); and an antireflection film provided on a front surface of the substrate, characterized in that: the antireflection film is made of a material having a relative dielectric constant lower than a relative dielectric constant of the substrate (p. 171913-2: PMMA); the antireflection film has a plurality of holes each of which has a radius and that are formed to pass through front and back surfaces of the antireflection film in a given arrangement pattern and formed to control a relative dielectric constant of the antireflection film (see Fig. 1; it would be understood by an ordinarily skilled artisan that the illustrated patterning would control a relative dielectric constant); and a thickness and the relative dielectric constant of the antireflection film are set according to a thickness and the relative dielectric constant of the substrate and the angle 0 so that reflection on the front surface of the antireflection film and reflection on a back surface of the substrate cancel each other (see Fig. 4; it would be understood by an ordinarily skilled artisan that the measured antireflection effect is caused by cancellation of such reflections; alternatively, because the Baranov’s structure is the same as that claimed, it would be expected to perform the same function).  
	Regarding claim 2, Baranov discloses the antireflection film is composed of multiple layers, and the thickness of the antireflection film is set by changing the number of laminated layers of the antireflection film (p. 171913-2: 170 mm layer of PMMA spun onto a substrate) (170 nm of PMMA is considered to be multiple layers).  
	Regarding claim 3, Baranov discloses the antireflection film is composed of multiple layers, and the thickness of the antireflection film is set by combining layers having different thicknesses (p. 171913-2: 170 nm of PMMA is considered to be multiple layers having different thicknesses, e.g. one 100 nm layer and one 70 nm layer).  
	Regarding claim 4, Baranov discloses the plurality of holes are formed in a periodic pattern (see Fig. 1), and a period of the pattern is 1/2 or less of a wavelength of an electromagnetic wave that is transmitted through the hole (see p.171913-2: 250/300/200 nm periods, reflection spectra measured in visible range of 400-760 nm).  
	Regarding claim 5, Baranov discloses the radius of each of the holes is 1/4 or less of a wavelength of an electromagnetic wave that is transmitted through the hole (p. 171913-2: 400-760 nm; see also Fig. 2: pore radius <100 nm).  
	Regarding claim 6, Baranov discloses a method of manufacturing an antireflection structure that prevents reflection of an electromagnetic wave incident at a desired angle, the method comprising providing an antireflection film on a front surface of a substrate, the antireflection film being made of a material having a relative dielectric constant lower than a relative dielectric constant of the substrate (see Fig. 1 & p. 161813-2: PMMA ARC on fused silica substrate), wherein: the antireflection film has a plurality of holes each of which has a radius and that are formed to pass through front and back surfaces of the antireflection film in a given arrangement pattern and formed to control a relative dielectric constant of the antireflection film (see Fig. 1; it would be understood by an ordinarily skilled artisan that the pore geometry would control a relative dielectric constant); and a thickness and the relative dielectric constant of the antireflection film are set according to a thickness and the relative dielectric constant of the substrate and the angle 0 so that reflection on the front surface of the antireflection film and reflection on a back surface of the substrate cancel each other (see Fig. 4; it would be understood by an ordinarily skilled artisan that the measured antireflection effect is caused by cancellation of such reflections, which is based on a thickness and relative dielectric constant; alternatively, because the Baranov’s structure is the same as that claimed, it would be expected to perform the same function).
	Regarding claim 7, Baranov discloses the antireflection film is composed of multiple layers (see Fig. 1 & p. 171913-2: 170 nm PMMA is considered to be a plurality of PMMA layers), and the thickness of the antireflection film is set by changing the number of laminated layers of the antireflection film (the device’s thickness is capable of being adjusted by increasing or reducing the number of layers/amount of PMMA deposited; this limitation is not seen to result in a structural difference).
	Regarding claim 8, Baranov discloses the antireflection film is composed of multiple layers (see Fig. 1 & p. 171913-2: 170 nm PMMA is considered to be a plurality of PMMA layers), and the thickness of the antireflection film is set by combining layers having different thicknesses (p. 171913-2: 170 nm of PMMA could be considered to be multiple layers having different thicknesses, e.g. one 100 nm layer and one 70 nm layer).   
	Regarding claim 9, Baranov discloses the plurality of holes are arranged in a periodic pattern (see Fig. 1), and a period of the pattern is 1/2 or less of a wavelength of an electromagnetic wave that is transmitted through the hole (see p.171913-2: 250/300/200 nm periods, reflection spectra measured in visible range of 400-760 nm).  
	Regarding claim 10, Baranov discloses the radius of each of the holes is 1/4 or less of a wavelength of an electromagnetic wave that is transmitted through the hole (p. 171913-2: 400-760 nm; see also Fig. 2: pore radius <100 nm).   
	Regarding claim 11, Baranov discloses an antireflection structure that prevents reflection of an electromagnetic wave incident at a desired angle 0 on a substrate through which the electromagnetic wave is transmitted, the antireflection structure comprising an antireflection film provided on a front surface of the substrate, wherein: the antireflection film is made of a material having a relative dielectric constant lower than a relative dielectric constant of the substrate (see Fig. 1 & p. 161813-2: PMMA ARC on fused silica substrate); the antireflection film has a plurality of holes each of which has a radius and that are formed to pass through front and back surfaces of the antireflection film in a given arrangement pattern and formed to control a relative dielectric constant of the antireflection film (see Fig. 1; it would be understood by an ordinarily skilled artisan that the pore geometry would control a relative dielectric constant); and a thickness and the relative dielectric constant of the antireflection film are set according to a thickness and the relative dielectric constant of the substrate and the angle 0 so that reflection on the front surface of the antireflection film and reflection on a back surface of the substrate cancel each other (see Fig. 4; it would be understood by an ordinarily skilled artisan that the measured antireflection effect is caused by cancellation of such reflections, which is based on a thickness and relative dielectric constant; alternatively, because the Baranov’s structure is the same as that claimed, it would be expected to perform the same function).
Regarding claim 12, Baranov discloses the antireflection film is composed of multiple layers (see Fig. 1 & p. 171913-2: 170 nm PMMA is considered to be a plurality of PMMA layers), and the thickness of the antireflection film is set by changing the number of laminated layers of the antireflection film (the device’s thickness is capable of being adjusted by increasing or reducing the number of layers/amount of PMMA deposited; this limitation is not seen to result in a structural difference).
	Regarding claim 13, Baranov discloses the antireflection film is composed of multiple layers (see Fig. 1 & p. 171913-2: 170 nm PMMA is considered to be a plurality of PMMA layers), and the thickness of the antireflection film is set by combining layers having different thicknesses (p. 171913-2: 170 nm of PMMA could be considered to be multiple layers having different thicknesses, e.g. one 100 nm layer and one 70 nm layer).   
	Regarding claim 14, Baranov discloses the plurality of holes are formed in a periodic pattern, and a period of the pattern is 1/2 or less of a wavelength of an electromagnetic wave that is transmitted through the hole (see p.171913-2: 250/300/200 nm periods, reflection spectra measured in visible range of 400-760 nm).  
	Regarding claim 15, Baranov discloses the radius of each of the holes is 1/4 or less of a wavelength of an electromagnetic wave that is transmitted through the hole (p. 171913-2: 400-760 nm; see also Fig. 2: pore radius <100 nm).   
	Regarding claim 16, Baranov discloses the front surface of the substrate is a surface on which the electromagnetic wave is incident (see Fig. 1: the structure is capable of receiving incident light on an ARC side; this is not seen to require a change in structure of the device).  
	Regarding claim 17, Baranov discloses the front surface of the substrate is a surface through which the electromagnetic wave is transmitted and from which the electromagnetic wave exits (see Fig. 1: the structure is capable of receiving incident light on a substrate side; this is not seen to require a change in structure of the device). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Alternatively, claims 2-3, 7-8 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baranov et al. in view of Mirotznik et al. (Broadband antireflective properties of inverse motheye surfaces, IEEE Transactions on Antennas and Propagation, Vol. 58, No. 9, pp. 2969-2980, 2010).
Baranov and Mirotznik disclose antireflection structures. Therefore, they are analogous art.
Alternatively, regarding claims 2, 7 & 12, Baranov neither teaches nor suggests the antireflection film is composed of multiple layers, and the thickness of the antireflection film is set by changing the number of laminated layers of the antireflection film.
However, Mirotznik discloses an antireflection film comprising multiple layers (see Figs. 3-4 & 11), and the thickness of the antireflection film is set by changing the number of laminated layers of the antireflection film (see Figs. 3-4 & 11: the thickness of the resulting element would change if the number of layers was increased or decreased). Among the benefits of this configuration includes allowing a graded refractive index profile to be created to improve antireflection effects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antireflection structure or method of Baranov such that the antireflection film is composed of multiple layers, and the thickness of the antireflection film is set by changing the number of laminated layers of the antireflection film, as taught by Mirotznik, in order to allow a graded refractive index profile to be created to improve antireflection effects.
Alternatively, regarding claims 3, 8 & 13, Baranov neither teaches nor suggests the antireflection film is composed of multiple layers, and the thickness of the antireflection film is set by combining layers having different thicknesses.
However, Mirotznik discloses an antireflection film comprising multiple layers (see Figs. 3-4, 11), and the thickness of the antireflection film is set by combining layers having different thicknesses (see Figs. 3-4 & 11). Among the benefits of this configuration includes allowing a desired graded refractive index profile to be created to improve antireflection effects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antireflection structure or method of Baranov such that the antireflection film is composed of multiple layers, and the thickness of the antireflection film is set by combining layers having different thicknesses, as taught by Mirotznik, in order to allow a graded refractive index profile to be created to improve antireflection effects.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee Bouhours et al. (FR 2,975,506) disclose an optical component using micro or nanostructures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872